Citation Nr: 0018576	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  97-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for an adjustment disorder 
with depression.  

Entitlement to service connection for a bilateral foot 
disorder.  

Whether new and material evidence has been submitted to 
reopen a claim for service connection for Meniere's disease.  

Evaluation of bilateral hearing loss, currently evaluated at 
zero percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to May 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Nashville, Tennessee.  
The RO handling the veteran's claim was recently switched to 
Houston, Texas, on the basis of the veteran's move to Mexico.  
The Houston RO has jurisdiction over the claims of veterans 
who reside in Mexico.  

The appeal regarding the evaluation of bilateral hearing loss 
originated from the grant of service connection for left ear 
hearing loss by the Nashville RO's rating action in October 
1990 and the grant of service connection for right ear 
hearing loss by the same RO's rating action in December 1998.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in March 1991.  A transcript of 
that hearing is on file.  

The case was remanded by the Board in November 1998 for 
further evidentiary and procedural development.  The purpose 
of the remand has been met.  

With respect to bilateral hearing loss, preliminary review of 
the record does not reveal that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1998).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

The issues regarding bilateral foot disorders and Meniere's 
disease will be remanded at the end of this decision.  


FINDINGS OF FACT

1.  The claim for service connection for service connection 
for an adjustment disorder with depression is without medical 
evidence of a nexus between the current disability and active 
service.  

2.  The veteran's bilateral hearing loss is manifested by no 
more than average pure tone thresholds of 41 decibels, 
bilaterally, in the ranges of 1000, 2000, 3000 and 4000 Hertz 
and speech recognition ability no worse than 92 percent on 
the left and 84 percent on the right.  

3.  In a February 1992 rating decision, the RO denied service 
connection for Meniere's disease. As an appeal of that 
adverse decision was not initiated within one year following 
notification of thereof, the February 1992 rating decision 
became final.

4.  The additional evidence submitted since February 1992 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

5.  There is a current diagnosis of Meniere's disease and 
evidence suggesting a relationship between that diagnosis and 
the period of active service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for an adjustment 
disorder with depression is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  An evaluation in excess of 0 percent for bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107(a), 
5110 (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6110 
(1999).  

3.  The additional evidence submitted since the RO's February 
1992 decision denying service connection for Meniere's 
disease constitutes new and material evidence, and the claim 
is reopened.  8 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a) (1999).

4.  The reopened claim for service connection for Meniere's 
syndrome is well grounded.  38 C.F.R. § 5107 (West 1991 & 
Supp. 1999).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Adjustment Disorder With Depression

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (1999); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The service medical records show, in September 1970, that the 
veteran was given Valium for complaints of extreme 
nervousness and anxiety.  The separation examination in May 
1971 reflected a clinical evaluation of normal psychiatric 
status.  He stated that he was extremely happy because of his 
new status.  

VA outpatient treatment records dated in September 1985 show 
that the veteran was evaluated for depression.  He requested 
Valium or something similar for nerves and insomnia.  He 
complained of recurrent nightmares for 10 years, since 
Vietnam service.  He reported despondency.  A past history of 
substance abuse problems was indicated.  He alluded to 
suicidal ideation without attempts or intentions.  Appetite 
was variable.  He reported insomnia that had lasted for 10 
years.  He was mildly disheveled and mildly dysphoric.  He 
denied previous psychiatric treatment, opting instead for 
meditation and introspection.  His history suggested that 
such measures had not resolved his longstanding problems with 
impulse control and interpersonal problems.  He reported 
feeling depressed since childhood.  Psychotherapy was 
encouraged for a suspected longstanding character disorder.  

A private physician reported in June 1994 that the veteran 
had an adjustment disorder and depression secondary to the 
death of his mother from cancer.  

The service medical records show that the veteran had 
isolated complaints of extreme nervousness and anxiety that 
resolved after he took some Valium, without residual 
disability shown.  Such symptomatology did not represent any 
chronic psychiatric disorder.  See 38 C.F.R. § 3.303(b).  The 
next psychiatric symptomatology were shown in September 1985, 
more than 10 years following active service.  The veteran 
stated that he had nightmares and insomnia since active 
service but no chronic psychiatric disorder had been 
associated therewith, even if such symptomatology had been 
present.  The examiner stated that the veteran had a 
character disorder, but related this to preservice factors.  
The examiner did not refer to any inservice nightmares or 
insomnia as part of the character disorder, and the veteran 
himself is not competent to do so.  See Grottveit, above.  
Depression was presented for the first time in 1985.  While 
he has stated that depression had been present since before 
active service, this is without supporting medical evidence, 
and he is not competent to connect the current adjustment 
disorder with depression to any symptom he feels that he had 
before and during service.  The latest medical evidence shows 
an adjustment disorder with depression precipitated by the 
death of his mother long after service.  There is no medical 
evidence that this was related to service.  

Without supporting medical evidence of the existence of an 
adjustment disorder with depression during active service or 
a nexus between it and any disease or injury during such 
service, the claim for service connection cannot be 
considered well grounded, and must be denied.  

In the absence of a well grounded claim, the Board need not 
address the application of the benefit-of-the-doubt rule.  
See Martinez v. Brown, 6 Vet. App. 462, 464 (1994) ("in the 
context of a well-grounded claim the benefit[-]of[-]the[-
]doubt doctrine applies to the adjudication of the merits of 
a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

2.  Hearing Loss

The Board finds that the veteran has submitted evidence which 
is sufficient to justify a belief that his claim for an 
evaluation in excess of 0 percent for bilateral hearing loss  
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That 
is, where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation, and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The Board 
has continued the issue as "evaluation of bilateral hearing 
loss " since service connection has been granted, and he 
seeks a higher evaluation.  He is not prejudiced by this 
naming of the issue.  The Board has not dismissed the issue, 
and the law and regulations governing the evaluation of the 
disability are the same regardless of how the issue has been 
phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
and a uniform evaluation is appropriate in this case.  

The veteran has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  All relevant facts on this issue 
have been properly developed, and the duty to assist has been 
met. 38 U.S.C.A. § 5107(a).  

On a VA audiological evaluation in June 1990, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
10
0
20
55
LEFT
-
10
0
10
45

The average of the above values were 21 decibels on the right 
and 16 decibels on the left.  Speech audiometry revealed 
speech recognition ability of 100 percent, bilaterally.  Mild 
high frequency sensorineural hearing loss was diagnosed.  

On a VA audiological evaluation in January 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
10
0
20
55
LEFT
-
10
0
15
50

The averages of the top four frequencies were 21 decibels on 
the right and 19 decibels on the left  Speech audiometry 
revealed speech recognition ability of 100 percent, 
bilaterally.  

On a VA audiological evaluation in May 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
10
5
15
50
LEFT
-
10
0
10
45

The averages of the top four frequencies were 20 decibels on 
the right and 16 decibels on the left.  Speech recognition 
was excellent, bilaterally.  Both tympanograms were within 
normal limits.  There was no reflex decay.  The tone decay 
test was negative, bilaterally.  


On the VA audiological evaluation in January 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
10
0
25
60
LEFT
-
10
0
20
50

The four-frequency (1000, 2000, 3000, 4000 Hertz) average on 
the right was 24 decibels.  The four-frequency average on the 
left was 20 decibels.  Speech audiometry revealed speech 
recognition ability of 100 percent on the right and 96 
percent on the left.  Word recognition was good, bilaterally.  
Both tympanograms were within normal limits.  Reflexes were 
elicited bilaterally and no decay was found.  

On a VA audiological evaluation in December 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
20
15
40
70
LEFT
-
20
10
25
65

The four-frequency averages were 36.25 decibels on the right 
and 40 decibels on the left.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
of 96 percent in the left ear.  Otoscopic examination was 
unremarkable.  There was a mild, sloping to severe, high 
frequency sensorineural hearing loss, bilaterally.  Wood 
recognition ability was good, bilaterally.  Tympanometry 
indicated normal middle ear function.  Ipsilateral acoustic 
reflex thresholds were present in both ears.  Sensitivity was 
worse in the lower frequencies, as compared to the previous 
examinations, but the high frequency component of the hearing 
loss had remained relatively stable.  The test conditions 
were quiet and his reliability was considered good.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

The Board must note that the regulation which addresses 
evaluations for impairment of auditory acuity, changed 
effective June 1999.  When a regulation changes after a claim 
has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see 38 U.S.C.A. § 5110.  However, 
here, the changes made were not substantive in regard to the 
facts in this case, and thus neither is more favorable to the 
appellant's claim.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  VA 
Regulations - Title 38 Code of Federal Regulations Schedule 
for Rating Disabilities - Transmittal Sheet 23 (October 22, 
1987). See 52 Fed. Reg. 44117-44122 November 18, 1987, and 
correction 52 Fed. Reg. 40439 December 7, 1987.  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic Code 6100 
(1999).  

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Since service connection was granted for bilateral hearing 
loss, the severity of that loss as measured on official 
audiometric evaluations and compared to the applicable rating 
criteria has not exceeded 0 percent bilaterally.  As the 
latest examination shows, the hearing loss in the high 
frequencies has been essentially stable.  The four-frequency 
averages specified above have not exceeded 41 decibels for 
either ear and speech recognition ability has not been less 
than 84 percent on the right or 92 percent on the left.  This 
level of hearing loss corresponds to no more than 
designations of I for the left ear and II for the right ear, 
under Tables VI and VIA.  This combination is not more than 0 
percent disabling, under Table VII.  Under the prior rating 
criteria, this was rated under Code 6100, with the same 0 
percent for the same level of bilateral hearing loss.  


3.  New and Material Evidence

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 1999), 38 C.F.R. § 20.1103 (1999).   However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

During the course of the veteran's appeal with regard to the 
instant claim, the United States Court of Appeals for the 
Federal Circuit rendered its decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Hodge, the Federal Circuit 
changed the law as it pertains to the submission of new and 
material evidence and offered guidance as to how the Court of 
Appeals for Veterans Claims (Court) should review such 
determinations made by the Board.  The Federal Circuit 
invalidated the test adopted by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), i.e., that evidence 
was new and material sufficiently to reopen a claim if the 
evidence, when considered with the other evidence, would 
raise a reasonable possibility of changing the outcome.  The 
Federal Circuit proceeded to adopt the standard set forth in 
38 C.F.R. § 3.156(a) (1999) as the appropriate standard for 
determining whether new and material evidence had been 
submitted.   

In recent decisions and in light of the holding in Hodge, the 
Court has set forth a three-step analysis which must be 
applied when a veteran seeks to reopen a final decision based 
on new and material evidence. See Hodge, supra; Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. § 
3.156(a). Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well- 
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible. Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.  

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits." Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

According to 38 C.F.R. § 3.156(a) (1999), new and material 
evidence is defined as "evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." 

In February 1992, the RO denied the veteran's service 
connection claim by finding that service medical records did 
not contain any diagnosis or manifestations of Meniere's 
disease.  It was noted that although outpatient treatment 
records contained a diagnosis of Meniere's disease, these 
assessments were primarily by history and vestibular function 
tests did not show clinical findings of this syndrome.  Thus, 
the RO denied the claim for service connection for Meniere's 
disease as there was no evidence of current clinical findings 
of this disability and there was no evidence of 
manifestations of Meniere's disease during active service.  

Thereafter, the veteran failed to an initiate an appeal 
within the time period specified by law, and thus, the 
February 1992 rating action became final.  Thus, the Board 
must conduct a review of the evidence submitted since that 
time, in order to determine whether the veteran has presented 
new and material evidence which is sufficient to reopen the 
claim.  

The additional evidence submitted since February 1992 
consists of history on a January 1994 VA examination that he 
had suffered from vertigo and nausea during active service in 
1970.  Bilateral Meniere's disease was diagnosed.  The 
examiner stated that it was as likely as not that the 
prodromal symptoms of vertigo, nausea, and spatial 
disorientation experienced during active duty prior to, 
during and since his military tour in Vietnam marked the 
onset of his Meniere's syndrome.  A December 1998 VA 
examination indicated that the veteran experienced his the 
first episode of dizziness in 1970 and was hospitalized for 
vertigo and nausea in February 1970.  

Thus, the record includes a current diagnosis of Meniere's 
disease and a VA examiner has suggested that prodromal 
symptoms during service marked the onset of this disorder.  
In the Board's view, therefore, this additional evidence 
bears directly and substantially upon the specific matter 
under consideration, as the RO previously denied this claim 
on the basis of no current diagnosis and no evidence of 
manifestations of Meniere's disease during active service.  
Thus, the additional evidence submitted since February 1992 
is so significant that it must be considered in order to 
fairly decide the merits of a claim for service connection 
for Meniere's disease.  The Board finds that the additional 
documentation submitted since February 1992 constitutes new 
and material evidence, and the claim for service connection 
for Meniere's disease is reopened.  

The Board also finds the reopened claim to be well grounded 
under 38 C.F.R. § 5107(a), as there is evidence of current 
disability and evidence relating that disability to the 
period of active service.  See Epps v. Gober, 126 F. 3d 1464 
(1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see also 
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  



ORDER

Service connection for an adjustment disorder with depression 
is denied.  

An evaluation greater than 0 percent for bilateral hearing 
loss is denied.  

The petition to reopen the claim for service connection for 
Meniere's disease is granted.  

The reopened claim for service connection for Meniere's 
disease is well grounded.  


REMAND

The medical records on file show that the veteran had no foot 
problems until bilateral ankle injuries from an automobile 
accident in January 1975.  There was fracture dislocation of 
the left ankle and sprain of the right ankle.  Traumatic 
arthritis of the left ankle was identified in October 1978.  
Bilateral hallux valgus deformities were identified in 
September 1985.  Bunions and toe flexion contractures were 
described in December 1985.  In June 1990, corns, sores and 
calluses on the bottom of the feet were shown.  X-ray 
evidence of bony fragments of the right talus was presented.  

During the veteran's March 1991 hearing, he testified that he 
suffered from calluses, ankle tendonitis and a heel blister 
during and since active service that he thought were due to 
wearing combat boots and performing his military duties.  
In August 1992, the veteran's brother reported that the 
veteran had developed a painful condition of the ankles and 
feet during boot camp that had caused him to limp badly.  In 
August 1992, the veteran's mother reported that he had such 
debilitated feet upon service discharge that he could not 
wear shoes, only thong-style sandals, because of sensitivity 
and arthritis of the feet.  These conditions reportedly 
eventuated in surgery.  

On a VA examination in January 1994, medical history was 
recorded that the veteran developed swelling of the feet 
diagnosed as tendonitis in October 1968 and was treated 10 
days later for blisters on his feet.  His feet reportedly 
continued to be painful.  He felt that his foot problems were 
aggravated wearing jungle boots in Vietnam.  He described 
constant foot pain since active service with the need to wear 
athletic shoes in order to walk at all.  

John D. Sherrill, M.D. reported in June 1994 that the veteran 
had a history of a plantar wart of the left heel which had 
been chronic and had resulted in residual foot deformities.  
In December 1994, Dr. Sherrill reported that the veteran had 
documented visits during service in October 1968 and November 
1968 for tendonitis and a left heel blister.  The "blister" 
was felt by Dr. Sherrill to have been a plantar wart which 
had been excised in March 1994.  Examination in December 1994 
and, the physician was sure, examination in 1968 showed 
obvious flat feet abnormalities with bilateral valgus 
deformities.  These abnormalities reportedly began to act up 
during the period of the veteran's induction in 1968, as 
evidenced by his presentations at an Army hospital.  The 
marching and drilling that accompanied his induction 
reportedly led to his seeking medical advice, but he 
reportedly was not pulled off of drill or marching at that 
point.  Dr. Sherrill's opinion was that this inservice 
situation aggravated his condition, which had progressively 
worsened over the years.  Based on the veteran's summary of 
evidence in his medical records, Dr. Sherrill stated that the 
bilateral foot abnormalities could be certainly traced to 
induction and basic training.  Dr. Sherrill's first finding 
of loss of arches was recorded in November 1997.  

Thus, the veteran has presented evidence of a post-service 
diagnosis and an examiner has attributed the post-service 
findings to in-service events.  As such, the Board finds the 
claim for service connection for a bilateral foot disorder to 
be well grounded.  See Epps v. Gober, 126 F. 3d 1464 (1997); 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see also 
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

According to the provisions of the Board's November 1998 
remand, Dr. Sherrill was to be contacted to furnish the 
evidence upon which he based his opinion that the veteran had 
foot deformities during service; furnish any documents that 
he used to form his opinion; state if he did not have any 
supporting medical evidence, state if he did not base his 
opinion on any medical records; and state if he based his 
opinion on statements provided by the veteran.  However, Dr. 
Sherrill failed to respond to the request for additional 
information.  On remand, therefore, a VA opinion regarding 
the etiology of the current foot disorders will be sought.  

Having found the reopened claim for service connection for 
Meniere's disease to be well grounded, the Board must 
adjudicate this claim on the merits with a de novo review of 
the entire record.  Having reviewed the record, the Board is 
of the opinion that further evidentiary development is 
needed.   

Accordingly, the case is remanded for the following actions:  

1.  The veteran is hereby notified that 
Dr. Sherrill has failed to cooperate with 
the Board's request for additional 
information and clarification with regard 
to the medical opinions provided in 
reference to the veteran's bilateral foot 
abnormalities.  If the veteran has 
relevant medical evidence or information 
in his possession, he should submit such 
evidence for consideration with regard to 
his claim.  

2.  The RO should forward the veteran's 
claims file to an appropriate VA 
physician for a review of the claims file 
and an opinion as to whether it is as 
likely as not that any current foot 
disorder had its inception in or was 
aggravated by active service.  If the 
physician believes that a physical 
examination is necessary to make such a 
determination, the RO should schedule the 
veteran to undergo a physical 
examination.  Moreover, as there are 
multiple co-existing foot/ankle disorders 
shown to be present, the examiner should 
specify whether any symptoms for each 
were incurred or aggravated by service.  
The complete rationale for the 
conclusions reached must be included.   

3.  The RO should also schedule the 
veteran for appropriate VA examination to 
determine the etiology of Meniere's 
disease.  In connection with this 
examination, the VA examiner is to review 
the entire claims file prior to providing 
the following opinion:  Based on a 
longitudinal review of the veteran's 
medical history, the examiner should 
indicate the most probable etiology(ies) 
for Meniere's disease based on the 
evidence of record, to include all 
examination findings and available 
in/outpatient medical records.  In 
addition, it is requested that the 
examiner address whether there is any 
competent medical evidence of any current 
symptomatology of Meniere's disease that 
coincided with active service.  The 
medical opinion should be comprehensive 
and should include a full rationale and a 
discussion of all medical studies on the 
subject matter deemed to be pertinent to 
support the conclusions reached.  The 
report of the medical opinion must be 
associated with the claims folder.

4.  Upon completion of the above, the RO 
must readjudicate the instant claims with 
consideration of all the evidence which 
is now of record.  

5.  If the veteran  is scheduled to 
undergo a physical examination, the RO is 
advised to ensure compliance with 
examination reporting requirements.  38 
C.F.R. § 3.655 (1999).  This serves as 
notification of that regulation.  

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.  

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



